COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00308-CR 
 
 



Ex parte Jorge Gonzalez


 


 




 




 


 


 



 
 
------------
 
FROM THE
16th District Court OF Denton
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Jorge Gonzalez attempts to
appeal the trial court’s order denying his motion to reduce his bond.  The trial court signed the order denying the
motion on June 10, 2010.  Under Texas
Rule of Appellate Procedure 26.2(a), a notice of appeal was due on July 12,
2010.  Tex. R. App.
26.2(a).  Appellant, however,
filed his notice of appeal on July 21, 2010.
          On September 30, 2010, we sent
Appellant a letter advising him that unless he provided proof by October 11,
2010, that he had properly addressed, stamped, and mailed his notice of appeal
by United States Postal Service to the proper trial court on or before the due
date, we would dismiss his appeal for want of jurisdiction.  To date, we have received no response.
          A notice of appeal that complies with
the requirements of rule 26 is essential to vest this court with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court
of criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.
          Because the notice of appeal in this
case was untimely, we have no jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  GABRIEL, J.;
LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 10, 2010




[1]See Tex. R. App. P. 47.4.